United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1922
Issued: January 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2006 appellant filed an appeal of a decision of the Office of Workers’
Compensation Programs’ hearing representative dated June 30, 2006, denying his claim for a
traumatic injury as of March 22, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on March 22, 2005 causally
related to his federal employment.
FACTUAL HISTORY
On March 30, 2005 appellant, then a 53-year-old clerk, filed a traumatic injury claim
alleging that on March 22, 2005 he sustained a strain of the right arm and shoulder while
performing his work duties.

In a letter dated April 22, 2005, the Office requested additional factual and medical
information.
In response appellant submitted medical records consisting of progress notes dated from
September 2001 until November 2001 indicating that appellant sought treatment during this time
period for right arm pain. These notes were unsigned but appear to have been prepared by
Dr. David Minter, a Board-certified orthopedic surgeon.
A progress note dated March 23, 2005, signed by Dr. Anna T. Mammen, Board-certified
in family medicine, provided the diagnosis of “right shoulder pain secondary to biceps tendinitis
versus supraspinatus tendinitis.” A medical record dated April 26, 2005 from the employee
health department gave the diagnosis of “right brachial radial nerve impingement” and was
signed, however, the signature is illegible and not identified.
By decision dated June 6, 2005, the Office found that the medical evidence did not
demonstrate that the claimed medical condition was related to appellant’s employment.
On May 7, 2006 appellant submitted a request for reconsideration. The Office had
received new medical evidence after the June 6, 2005 decision and granted a merit review. The
medical evidence included progress notes and physical therapy notes. The progress note dated
July 13, 2005 and signed by Dr. Minter, provided a diagnosis of “impingement syndrome from a
shoulder strain not improving.” The medical evidence also included physical therapy notes dated
June 15 and July 11, 2005 that noted shoulder pain but provided no diagnosis and were not
executed by a physician.
By decision dated June 30, 2006, the Office found the additional documentation
sufficient to proceed with a merit review of appellant’s claim but denied modification of the
June 6, 2005 decision stating that there was insufficient medical evidence to show that
appellant’s condition was causally related to the injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3

1

5 U.S.C. §§ 8101-8193

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.4 The second
component is whether a personal injury was sustained in the performance of duty as alleged and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 Causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.7
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on whether there is a causal relationship between the claimant’s diagnosed
condition and the established incident or factor of employment. The opinion must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the established incident or factor of employment.8
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
Appellant alleged that he sustained a right arm and shoulder injury on March 22, 2005
when he was removing dirty linen from the hamper. The Office accepted that the employment
incident occurred as alleged. The medical evidence presented, however, does not contain a
rationalized medical opinion establishing that the work-related incident caused appellant’s
diagnosed condition.

4

Elaine Pendleton, supra note 2.

5

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton supra note 2.

6

Katharine J. Friday, 47 ECAB 591, 594 (1996).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 3.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and the claimant’s specific employment factors. Id.
8

John W. Montoga, 54 ECAB 306 (2003).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

Dr. Minter’s reports fail to provide sufficient support to establish appellant’s claim. All
progress notes prior to March 22, 2005 are of no probative value as they are about previous
conditions and not related to the incident on that date. Dr. Minter’s letter on May 19, 2005
provided neither a diagnosis nor causal relationship. The July 13, 2005 progress note from
Dr. Minter provided a diagnosis but failed to discuss the employment incident or any causal
relation between the incident and the injury. While an opinion on causal relationship may not
require extensive explanation, this is not a case of clear-cut injury that requires no explanation.10
Appellant clearly had prior medical problems related to his right arm in 2001 and the medical
evidence from 2005 offers at least two diagnoses.
The remaining medical evidence of record is insufficient to establish appellant’s claim.
Dr. Mammen’s progress note on March 23, 2005 gave a diagnosis, however, it failed to discuss
the employment incident or any causal relation between appellant’s injury and incident. Notes
from June 15 and July 11, 2005 lack probative value on three counts, it lacks proper
identification in that it is unsigned, it lacks a diagnosis and it lacks any opinion on causal
relationship.
Appellant has expressed his belief that his right shoulder and arm condition resulted from
the March 22, 2005 employment incident. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.11 Neither the fact that a condition became apparent during a period
of employment nor the belief that the condition was caused or aggravated by employment factors
or incidents is sufficient to establish causal relationship.12
As there is no probative, rationalized medical evidence addressing how appellant’s
claimed back condition was caused or aggravated by his employment, appellant has not met his
burden of proof in establishing that he sustained an injury in the performance of duty causally
related to factors of his federal employment.
CONCLUSION
Appellant has not met his burden of proof to establish that he sustained a traumatic injury
to his right shoulder causally related to the March 22, 2005 employment incident.

10

Federal (FECA) Procedural Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805 (June 1995).

11

Joe T. Williams, 44 ECAB 518, 521 (1993).

12

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

4

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

